Exhibit 10.19.7
AVERY DENNISON CORPORATION
EMPLOYEE STOCK OPTION AND INCENTIVE PLAN
amended and restated
The purposes of this Employee Stock Option and Incentive Plan (“Plan”) are as
follows:
(1) To provide additional incentive for Employees to further the growth,
development and financial success of the Company by personally benefiting
through the ownership of Company stock and/or rights, which recognize such
growth, development and financial success.
(2) To enable the Company to recruit and retain Employees considered essential
to the long range success of the Company by offering them an opportunity to own
stock in the Company and/or rights, which will reflect the growth, development
and financial success of the Company.
ARTICLE 1 DEFINITIONS
     Wherever the following terms are used in this Plan they shall have the
meaning specified below, unless the context clearly indicates otherwise.
1.1 Award
     “Award” shall mean a Dividend Equivalent, Option, Performance Stock,
Performance Unit, Restricted Stock, Restricted Stock Unit, or Stock Appreciation
Right granted under this Plan.
1.2 Award Agreement
     “Award Agreement” shall mean an agreement setting forth the terms and
conditions of an Award.
1.3 Awardee
     “Awardee” shall mean a person who has received an Award under the Plan.
1.4 Beneficiary
     “Beneficiary” shall have the meaning given in Article 11.8.
1.5 Board
     “Board” shall mean the Board of Directors of the Company.
1.6 Cause
     “Cause” shall mean, with respect to any Awardee’s Termination of
Employment, unless otherwise provided by the Committee or the Company,
(i) “Cause” as defined in any Individual Agreement or Award Agreement to which
the applicable Awardee is a party, or (ii) if there is no such Individual
Agreement or Award Agreement or if it does not define Cause: (A) conviction of
the Awardee for committing a felony under federal law or the law of the state in
which such action occurred, (B) willful and deliberate failure on the part of
the Awardee to perform his employment duties in any material respect, or
(C) prior to a Change in Control, such other serious events as shall be
determined by the Committee or the Company. Prior to a Change in Control, the
Committee or the Company shall, unless otherwise provided in an Individual
Agreement with a particular Awardee, have the discretion to determine on a
reasonable basis whether “Cause” exists, and its determination shall be final.
1.7 Change in Control
     “Change in Control” has the meanings set forth in Article 9.2.
1.8 CEO
     “CEO” shall mean the Chief Executive Officer of the Company.
1.9 Code
     “Code” shall mean the Internal Revenue Code of 1986, as amended.

1



--------------------------------------------------------------------------------



 



1.10 Committee
     “Committee” shall mean committee of the Board designated to administer the
Plan as contemplated by Article 10.1.
1.11 Commission
     “Commission” shall mean the Securities and Exchange Commission or any
successor agency.
1.12 Common Stock
     “Common Stock” shall mean the common stock of the Company.
1.13 Company
     “Company” shall mean Avery Dennison Corporation or any successor company.
1.14 COO
     “COO” shall mean the Chief Operating Officer of the Company.
1.15 Covered Employee
     “Covered Employee” shall mean an Awardee designated by the Committee in
connection with any Award as an individual who is or may be a “covered employee”
within the meaning of Section 162(m)(3) of the Code in the year in which an
Award is expected to be taxable to such Awardee.
1.16 Director
     “Director” shall mean a member of the Board.
1.17 Disability
     “Disability” shall mean, with respect to any Awardee, unless otherwise
provided by the Committee, (i) “Disability” as defined in any Individual
Agreement or Award Agreement to which the Awardee is a party, or (ii) if there
is no such Individual Agreement or it does not define “Disability,” permanent
and total disability as defined in Section 409A of the Code.
1.18 Disaffiliation
     “Disaffiliation” shall mean, with respect to any Subsidiary, the
Subsidiary’s ceasing to be a Subsidiary for any reason (including, without
limitation, as a result of a public offering, or a spin-off or sale by the
Company, of the majority of the stock of the Subsidiary).
1.19 Dividend Equivalent
     “Dividend Equivalent” shall mean a right to receive a number of shares of
Common Stock or an amount of cash, determined as provided in Article 8.1 hereof.
1.20 Early Retirement
     “Early Retirement” shall mean retirement from active employment with the
Company, or a Subsidiary, pursuant to which an Awardee is eligible and elects
(i) to retire and (ii) to take a retirement benefit promptly under the early
retirement provisions of the applicable pension plan(s) of such employer, or as
otherwise determined by the Committee.
1.21 Employee
     “Employee” shall mean any officer or other employee of the Company, or of
any corporation, which is then a Subsidiary.
1.22 Expiration Date
     “Expiration Date” shall have the meaning given in Article 4.3.
1.23 Exchange Act
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
1.24 Fair Market Value
     “Fair Market Value” of a share of Common Stock as of a given date shall be
(i) the mean between the highest and lowest selling price of a share of Common
Stock during normal business hours on the principal exchange on which shares of
Common Stock are then trading, if any, on such date, or if shares were not
traded on such date, then the means between the

2



--------------------------------------------------------------------------------



 



highest and lowest sales on the nearest date before and the nearest date after
such valuation date; or (ii) if Common Stock is not traded on an exchange, the
mean between the closing representative bid and asked prices for the Common
Stock during normal business hours on such date as reported by NYSE or, if NYSE
is not then in existence, by its successor quotation system; or (iii) if Common
Stock is not publicly traded, the Fair Market Value of a share of Common Stock
as established by the Committee acting in good faith.
1.25 [reserved]
1.26 including or includes
     “including” or “includes” shall mean including without limitation, or
includes, without limitation.
1.27 Individual Agreement
     “Individual Agreement” shall mean an employment, severance or similar
agreement between an Awardee and the Company or one of its Subsidiaries.
1.28 Involuntary Termination
     “Involuntary Termination” shall mean Termination of Employment other than
for Cause, death, Disability, Retirement or voluntary termination by the
Awardee.
1.29 Non-Qualified Stock Option
     “Non-Qualified Stock Option” shall mean an Option that either is not an
incentive stock option or is designated as a Non-Qualified Stock Option by the
Committee or the Company.
1.30 Normal Retirement
     “Normal Retirement” shall mean retirement from active employment with the
Company, or a Subsidiary at or after age 62 pursuant to which an Awardee is
eligible and elects (i) to retire and (ii) to take a retirement benefit promptly
under the retirement provisions of the applicable pension plan(s) of such
employer, or as otherwise determined by the Committee.
1.31 Option
     “Option” shall mean a stock option granted pursuant to this Plan.
1.32 Optionee
     “Optionee” shall mean an Employee granted an Option under this Plan.
1.33 Performance Goals
     “Performance Goals” shall mean the performance goals established by the
Committee or the Company in connection with the grant of Performance Stock,
Performance Unit, Restricted Stock or Restricted Stock Units. In the case of
Qualified Performance-Based Awards, (i) such goals shall be based on the
attainment of specified levels of one or more of the following measures:
earnings per share, gross sales, net sales, net income, net income after tax,
gross income, operating income, cash flow from operations, economic value added,
unit volume, return on equity, return on assets, change in working capital,
return on total capital or total stockholder return, and (ii) such Performance
Goals shall be set by the Committee within the time period prescribed by Section
162(m) of the Code and related regulations.
1.34 Plan
     “Plan” shall mean the Employee Stock Option and Incentive Plan, as amended
and restated.
1.35 Qualified Performance-Based Award
     “Qualified Performance-Based Award” shall mean an Award of Performance
Stock, Performance Unit, Restricted Stock or Restricted Stock Units designated
as such by the Committee at the time of grant, based upon a determination that
(i) the Awardee is or may be a “covered employee” within the meaning of
Section 162(m)(3) of the Code in the year in which the Company would expect to
be able to claim a tax deduction with respect to such Restricted Stock and
(ii) the Committee wishes such Award to qualify for the Section 162(m)
Exemption. Notwithstanding any other provision of the Plan, no Award shall be
considered a Qualified Performance-Based Award unless it is granted subject to
or after obtaining stockholder approval satisfying the requirements of
Section 162(m)(4)(C)(ii) of the Code and the Treasury Regulations thereunder.
1.36 Performance Stock

3



--------------------------------------------------------------------------------



 



     “Performance Stock” shall mean a right to receive Common Stock pursuant to
Article 7.
1.37 Performance Unit
     “Performance Unit” shall mean a right to receive Common Stock pursuant to
Article 7.
1.38 Restricted Stock
     “Restricted Stock” shall mean Common Stock issued pursuant to Article 7.
1.39 Restricted Stock Unit
     “Restricted Stock Unit” shall mean a right to receive Common Stock pursuant
to Article 7.
1.40 Retirement
     “Retirement” shall mean Normal or Early Retirement pursuant to which an
Awardee is eligible and elects (i) to retire and (ii) to take a retirement
benefit promptly under the retirement provisions of the applicable pension
plan(s) of the Company or a Subsidiary.
1.41 Rule 16b-3
     “Rule 16b-3” shall mean Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.
1.42 Secretary
     “Secretary” shall mean the Secretary of the Company.
1.43 Section 162(m) Exemption
     “Section 162(m) Exemption” shall mean the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.
1.44 Stock Appreciation Right
     “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 6.
1.45 Subsidiary
     “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing 33% (50%
for grants of Options or Stock Appreciation Rights as required to avoid
application of Code Section 409A) or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain, as well as
partnerships and limited liability companies, in which the Company holds a 33%
or more interest.
1.46 Termination of Employment
     “Termination of Employment” of an Awardee shall mean the termination of the
employee-employer relationship between the Awardee and the Company or a
Subsidiary for any reason, including a termination by resignation, discharge,
death, Disability or Retirement; but excluding (a) terminations where there is a
simultaneous reemployment or continuing employment by the Company or a
Subsidiary and (b) temporary absences from employment because of illness,
vacation or leave of absence and transfers among the Company and Subsidiaries.
In addition, an Awardee employed by a Subsidiary shall be deemed to incur a
Termination of Employment upon a Disaffiliation of that Subsidiary, unless the
Awardee immediately thereafter becomes or remains an Employee of the Company or
one of its continuing Subsidiaries. The Committee or the Company shall determine
the effect of all other matters and questions relating to Termination of
Employment.
1.47 Gender and Number
     “Gender and Number” wherever the masculine gender is used it shall include
the feminine and neuter, and wherever a singular pronoun is used it shall
include the plural, unless the context clearly indicates otherwise.
ARTICLE 2 SHARES SUBJECT TO PLAN
2.1 Shares Subject to Plan
     As of December 31, 2007, there were 2,763,719 shares available for future
Awards under the Plan. As of the Effective Date, as defined in Article 11.13
below and subject to stockholder approval, the aggregate number of shares

4



--------------------------------------------------------------------------------



 



deliverable pursuant to Awards shall be increased by 4,800,000 for a total of
7,563,719 shares. Shares of Common Stock issued under the Plan may be authorized
and unissued shares, previously outstanding shares held as treasury shares, or
treasury shares that have been transferred to and held in a grantor trust of the
Company.
2.2 Unexercised Options and Other Rights
     If any Option, or other right to acquire shares of Common Stock under any
other Award expires or is cancelled or forfeited without having been fully
exercised or issued, the number of shares subject to such Option or other Award,
but as to which such Option or other Award was not exercised or issued prior to
its expiration, cancellation, or forfeiture may again be optioned, granted or
awarded hereunder, subject to the limitations of Article 2.1.
ARTICLE 3 GRANTING OF OPTIONS
3.1 Eligibility
     Options may be granted to Employees of the Company or of a Subsidiary.
3.2 Granting of Options
     The Committee shall from time to time, in its discretion:
     (i) Select the Employees who will be granted Options;
     (ii) Determine the number of shares to be subject to such Options or Stock
Appreciation Rights granted to the selected Employees; provided, however, that
no Employee shall be granted Options or Stock Appreciation Rights covering in
excess of an aggregate of 600,000 shares and rights during any calendar year;
and
     (iii) Determine the terms and conditions of such Options, consistent with
this Plan.
ARTICLE 4 TERMS OF OPTIONS
4.1 Option Agreement
     Each Option and the terms and conditions thereof shall be evidenced by an
Award Agreement, which shall be executed by the Optionee and an authorized
officer of the Company. Upon grant of an Option, the Committee or the Company
shall instruct the Secretary to issue an Award Agreement evidencing such Option,
and to deliver such Award Agreement to the Optionee.
4.2 Option Price
     The exercise price per share of the shares subject to each Option shall be
not less than 100% of the Fair Market Value of a share of Common Stock on the
date the Option is granted. Once Options are granted, they may not be repriced,
and this Article 4.2 may not be amended without the consent of the stockholders.
4.3 Option Term
     The term of an Option shall be set by the Committee in its discretion;
provided that the term shall not exceed 10 years. The last day of the term of
the Option shall be the Option’s “Expiration Date.”
4.4 Option Vesting
     (a) The period during which the right to exercise an Option in whole or in
part vests in the Optionee shall be set by the Committee (and Option vesting
shall be set forth in Award Agreements), and the Committee may determine that an
Option may not be exercised in whole or in part for a specified period after it
is granted. At any time after grant of an Option the Committee may, in its sole
discretion and subject to whatever terms and conditions it selects, accelerate
the period during which an Option vests or extend the period during which it may
be exercised (but not beyond the Expiration Date thereof).
     (b) No portion of an Option, which is unexercisable at Termination of
Employment, shall thereafter become exercisable.
4.5 Exercise of Options after Termination of Employment
     (a) Termination by Death. Unless otherwise determined by the Committee, if
an Optionee has a Termination of Employment by reason of the Optionee’s death,
any Option held by such Optionee may thereafter be exercised by the Optionee’s
Beneficiaries, to the extent then exercisable, or on such accelerated basis as
the Committee may determine, for a

5



--------------------------------------------------------------------------------



 



period of 12 months (or such other period as the Committee may specify in the
applicable Award Agreement) from the date of such death or until the Expiration
Date thereof, whichever period is the shorter.
     (b) Termination by Reason of Disability. Unless otherwise determined by the
Committee, if an Optionee has a Termination of Employment by reason of the
Optionee’s Disability, any Option held by such Optionee may thereafter be
exercised by the Optionee, to the extent it was exercisable immediately before
the Termination of Employment, or on such accelerated basis as the Committee may
determine, for a period of three years (or such shorter period as the Committee
may specify in the applicable Award Agreement) from the date of such Termination
of Employment or until the Expiration Date thereof, whichever period is the
shorter; provided, however, that if the Optionee dies within such period, any
unexercised Stock Option held by such Optionee shall, notwithstanding the
expiration of such period, continue to be exercisable to the extent to which it
was exercisable at the time of death for a period of 12 months from the date of
such death or until the Expiration Date thereof, whichever period is the
shorter.
     (c) Termination by Reason of Retirement. Unless otherwise determined by the
Committee in an Award Agreement, if an Optionee has a Termination of Employment
by reason of the Optionee’s Retirement, any Option held by such Optionee may
thereafter be exercised by the Optionee, to the extent it was exercisable at the
time of such Retirement, or on such accelerated basis as the Committee may
determine, as follows: (i) if the Optionee has been before such Retirement, the
CEO or the COO, for the period ending on the Expiration Date of such Option;
(ii) if the Optionee has been before such Retirement, a participant in the
Company’s Senior Executive Leadership Compensation Plan or Executive Leadership
Compensation Plan (the executive annual bonus plans) or any successors thereto,
other than the CEO or the COO, for the period ending on the earlier of the fifth
anniversary of such Retirement or the Expiration Date of such Option; and
(iii) in all other cases, for a period ending on the earlier of the third
anniversary of such Retirement or the Expiration Date of such Option.
     (d) Other Termination. Unless otherwise determined by the Committee: (i) if
an Optionee incurs a Termination of Employment for Cause, all Options held by
such Optionee shall thereupon terminate; and (ii) if an Optionee incurs a
Termination of Employment for any reason, other than death, Disability,
Retirement or for Cause, any Stock Option held by such Optionee, to the extent
then exercisable, or on such accelerated basis as the Committee may determine,
may be exercised for the lesser of 6 months from the date of such Termination of
Employment or until the Expiration Date of such Stock Option; provided, however,
that if the Optionee dies within such period, any unexercised Stock Option held
by such Optionee shall, notwithstanding the expiration of such period, continue
to be exercisable to the extent to which it was exercisable at the time of death
for a period of 12 months from the date of such death or until the Expiration
Date of such Stock Option, whichever period is the shorter.
     (e) Transferability of Stock Options. No Option shall be transferable by
the Optionee other than (i) by designation of a Beneficiary, by will or by the
laws of descent and distribution, or (ii) as otherwise expressly permitted under
the applicable Award Agreement including, if so permitted, pursuant to a gift to
such Optionee’s family, whether directly or indirectly or by means of a trust or
partnership or otherwise. All Options shall be exercisable, subject to the terms
of this Plan, only by the Optionee, by the guardian or legal representative of
the Optionee if the Optionee is incapacitated, by the Optionee’s Beneficiaries,
legal representative or heirs after the Optionee’s death, or any person to whom
such option is transferred pursuant to clause (ii) of the preceding sentence.
     (f) Cashing Out of Stock Option. On receipt of written notice of exercise,
the Committee or the Company may elect to cash out all or part of the portion of
the shares of Common Stock for which a Stock Option is being exercised by paying
the Optionee an amount, in cash or Common Stock, equal to the excess of the Fair
Market Value of the Common Stock over the option price times the number of
shares of Common Stock for which the Option is being exercised on the effective
date of such cash-out.
ARTICLE 5 EXERCISE OF OPTIONS
5.1 Partial Exercise
     An Option may be exercised in whole or in part at any time after it has
become vested and exercisable and before its Expiration Date, subject to
Article 4. However, an Option shall not be exercisable with respect to
fractional shares and the Committee or the Company may impose a minimum number
of shares for which a partial exercise will be permitted.
5.2 Manner of Exercise
     All or a portion of an exercisable Option may be exercised upon delivery to
the Secretary or his office of all of the following:

6



--------------------------------------------------------------------------------



 



     (a) A written notice complying with the applicable rules established by the
Committee or the Company, stating that the Option, or a portion thereof, is
being exercised, and signed by the Optionee or other person then entitled to
exercise the Option or such portion or an appropriate notice from the Optionee’s
stock broker;
     (b) Full payment for the shares and taxes described in Article 11.7 with
respect to which the Option, or portion thereof, is exercised in whole or in
part by (i) cash; (ii) certified or bank check or such other instrument as the
Company may accept; (iii) delivery (either by surrender of the shares or by
attestation) of shares unrestricted Common Stock already owned by the Optionee
of the same class as the Common Stock subject to the Stock Option (based on the
Fair Market Value of the Common Stock on the date the Stock Option is
exercised); provided, however, that such already-owned shares either were
acquired by the Optionee in an open-market transaction or have been held by the
Optionee for at least six months at the time of exercise; (iv) if permitted by
the Committee or the Company, the surrender of shares of Common Stock then
issuable upon exercise of the Option; or (v) if permitted by the Committee, by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a stock broker acceptable to the Company to
deliver promptly to the Company the amount of sale or loan proceeds necessary to
pay the option price, and, if requested, by the amount of any federal, state,
local or foreign withholding taxes; and
     (c) In the event that the Option shall be exercised by any person or
persons other than the Optionee, appropriate proof of the right of such person
or persons to exercise the Option.
ARTICLE 6 STOCK APPRECIATION RIGHTS
6.1 Grant and Exercise
     (a) Stock Appreciation Rights may be granted in conjunction with all or
part of any Option granted under the Plan, either at or after the time of grant
of such Option. A Stock Appreciation Right shall terminate and no longer be
exercisable upon the termination or exercise of the related Option.
     (b) A Stock Appreciation Right may be exercised by an Optionee in
accordance with Article 6.2(b) by surrendering the applicable portion of the
related Option in accordance with procedures established by the Committee or the
Company. Upon such exercise and surrender, the Optionee shall be entitled to
receive an amount determined in the manner prescribed in Article 6.2(b). Options
that have been so surrendered shall no longer be exercisable to the extent the
related Stock Appreciation Rights have been exercised.
6.2 Terms and Conditions
     Stock Appreciation Rights shall be subject to such terms and conditions as
shall be determined by the Committee, including the following:
     (a) Stock Appreciation Rights shall be exercisable only at such time or
times and to the extent that the Options to which they relate are exercisable in
accordance with the provisions of the Plan.
     (b) Upon the exercise of a Stock Appreciation Right, an Optionee shall be
entitled to receive an amount in cash, shares of Common Stock or both, in value
equal to the excess of the Fair Market Value of one share of Common Stock over
the option price per share specified in the related Option multiplied by the
number of shares in respect of which the Stock Appreciation Right shall have
been exercised, with the Committee or the Company having the right to determine
the form of payment. To the extent that a Stock Appreciation Right is exercised
and settled in Common Stock, the number of shares available for future Awards
under the Plan shall be reduced by the number of Stock Appreciation Rights that
are exercised (and not the number of shares actually issued upon settlement of
the Award).
     (c) Stock Appreciation Rights shall be transferable only to permitted
transferees of the underlying Option in accordance with the provisions of the
Plan.

7



--------------------------------------------------------------------------------



 



ARTICLE 7 RESTRICTED STOCK AND RESTRICTED STOCK UNITS, PERFORMANCE STOCK AND
PERFORMANCE UNITS
7.1 Administration
     Shares of Restricted Stock and Awards of Restricted Stock Units,
Performance Stock or Performance Units may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee or the Company
shall determine the Employees to whom and the time or times at which grants of
Restricted Stock, Restricted Stock Units, Performance Stock and/or Performance
Units will be awarded, the number of shares to be awarded to any Awardee, the
conditions for vesting, the time or times within which such Awards may be
subject to forfeiture and any other terms and conditions of the Awards, in
addition to those contained in Article 7.3. The total number of shares of
(i) Restricted Stock and (ii) the total number of shares represented by
Restricted Stock Units, Performance Stock, Performance Units and Dividend
Equivalents granted under the Plan shall not exceed 2,800,000.
7.2 Awards and Certificates
     (a) Shares of Restricted Stock shall be evidenced in such manner, as the
Committee or the Company may deem appropriate, including book-entry registration
or issuance of one or more stock certificates. Any certificate issued in respect
of shares of Restricted Stock shall be registered in the name of such Awardee
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Avery Dennison Corporation Employee Stock Option and Incentive Plan and an Award
Agreement. Copies of such Plan and Agreement are on file at the offices of Avery
Dennison Corporation, 150 North Orange Grove Boulevard, Pasadena, California
91103.”
     The Committee or the Company may require that the certificates evidencing
such shares be held in custody by the Company until the restrictions thereon
shall have lapsed and that, as a condition of any Award of Restricted Stock, the
Awardee shall have delivered a stock power, endorsed in blank, relating to the
Common Stock covered by such Award.
     (b) Restricted Stock Units, Performance Stock and Performance Units shall
represent the right, subject to the terms and conditions of the Award, to
receive, at a specified time or times, either a specified number of shares of
Common Stock, or a cash payment equal to the Fair Market Value of a specified
number of shares of Common Stock, as the Committee or the Company shall
determine.
7.3 Terms and Conditions
     The terms and conditions of an Award of Restricted Stock or Restricted
Stock Units, Performance Stock or Performance Units as established by the
Committee or the Company shall be set forth in an Award Agreement, including the
following:
     (a) The Committee may, in connection with the grant, designate an Award of
Restricted Stock, Restricted Stock Units, Performance Stock or Performance Units
as a Qualified Performance-Based Award, in which event it shall condition the
grant or vesting (generally, during a period of three years), as applicable, of
such Award upon the attainment of Performance Goals. If the Committee does not
designate an Award of Restricted Stock, Restricted Stock Units, Performance
Stock or Performance Units as a Qualified Performance-Based Award, it may also
condition the grant or vesting thereof upon the attainment of Performance Goals.
Regardless of whether an Award of Restricted Stock, Restricted Stock Units,
Performance Stock or Performance Units is a Qualified Performance-Based Award,
the Committee may also condition the grant or vesting thereof upon the continued
service of the Awardee. The conditions for grant or vesting and the other
provisions of Awards of Restricted Stock, Restricted Stock Units, Performance
Stock or Performance Units (including any applicable Performance Goals) need not
be the same with respect to each Awardee. The Committee may at any time, in its
sole discretion, accelerate or waive, in whole or in part, any of the foregoing
restrictions; provided, however, that in the case of an Award that is a
Qualified Performance-Based Award, the applicable Performance Goals have been
satisfied. The total number of shares represented by Qualified Performance Based
Award granted under the Plan shall not exceed 2,800,000.
     (b) Subject to the provisions of the Plan and the applicable Award
Agreement, during the period, if any, set by the Committee, commencing with the
date of such Award for which such Awardee’s continued service is required (the
“Restriction Period”), and until the later of (i) the expiration of the
Restriction Period and (ii) the date the applicable Performance Goals (if any)
are satisfied, the Awardee shall not be permitted to sell, assign, transfer,
pledge or otherwise encumber shares of Restricted Stock or an Award of
Restricted Stock Units, Performance Stock or Performance Units.
     (c) Except as provided in this paragraph (c) and Articles 7.3(a) and 7.3(b)
and the applicable Award Agreement, the Awardee shall have, with respect to
shares of Restricted Stock (but not Restricted Stock Units), all of the rights
of a stockholder of the Company holding the class or series of Common Stock that
is the subject of the Restricted Stock,

8



--------------------------------------------------------------------------------



 



including, if applicable, the right to vote the shares and the right to receive
any cash dividends. Unless otherwise determined by the Committee and subject to
the next sentence, (A) cash dividends on the class or series of Common Stock
that are the subject of the Award of Restricted Stock or Restricted Stock Units
shall be automatically deferred and reinvested in additional Restricted Stock or
Restricted Stock Units, as applicable, held subject to the vesting of the
underlying Award, and (B) dividends payable in Common Stock shall be paid in the
form of additional Restricted Stock or Restricted Stock Units, as applicable,
held subject to the vesting of the underlying Award. Notwithstanding the
foregoing or any provision of an Award Agreement, reinvestment of dividends in
additional Restricted Stock or Restricted Stock Units shall only be permissible
if sufficient shares of Common Stock are available under the Plan for such
reinvestment (taking into account then outstanding Awards).
     (d) Except to the extent otherwise provided in the applicable Award
Agreement and Articles 7.3(a), 7.3(b), 7.3(e) and 9.1(b), upon an Awardee’s
Termination of Employment for any reason during the Restriction Period or before
the applicable Performance Goals are satisfied, all shares of Restricted Stock
and all Restricted Stock Units, Performance Stock and Performance Units still
subject to restriction shall be forfeited by the Awardee.
     (e) Except to the extent otherwise provided in Article 9.1(b), in the event
an of an Awardee’s Retirement or Termination of Employment other than for Cause,
the Committee shall have the discretion to waive, in whole or in part, any or
all remaining restrictions (other than, in the case of Restricted Stock with
respect to which an Awardee is a Covered Employee, satisfaction of the
applicable Performance Goals unless the Termination of Employment was by reason
of the Awardee’s death, Disability or Involuntary Termination) with respect to
any or all of such Awardee’s shares of Restricted Stock, Restricted Stock Units,
Performance Stock and Performance Units.
     (f) If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
unlegended certificates for such shares shall be delivered to the Awardee upon
surrender of the legended certificates.
ARTICLE 8 DIVIDEND EQUIVALENTS
8.1 Dividend Equivalents
     Dividend Equivalents may be granted under this Plan in conjunction with
other Awards, except Options and Stock Appreciation Rights. Dividend Equivalents
shall represent the right to receive cash payments, shares of Common Stock, or a
combination thereof, having a value equal to the dividends declared on Common
Stock during a specified period, and subject to such other terms and conditions
as the Committee shall determine.
ARTICLE 9 CHANGE IN CONTROL PROVISIONS
9.1 Impact of Event
     Notwithstanding any other provision of the Plan to the contrary, in the
event of a Change in Control:
     (a) Any Options and Stock Appreciation Rights outstanding as of the date
such Change in Control is determined to have occurred, and which are not then
exercisable and vested, shall become fully exercisable and vested, and shall
remain exercisable until their Expiration Date notwithstanding any Termination
of Employment of the relevant Optionee other than a Termination of Employment
for Cause.
     (b) The restrictions and deferral limitations applicable to any Restricted
Stock, Restricted Stock Units, Performance Stock, Performance Units and Dividend
Equivalents shall lapse, and such Restricted Stock, Restricted Stock Units,
Performance Stock, Performance Units and Dividend Equivalents shall become free
of all restrictions and become fully vested and transferable at the target
amount.
     (c) Any restrictions or deferral or forfeiture limitations applicable to
any Dividend Equivalents shall lapse.

9



--------------------------------------------------------------------------------



 



9.2 Definition of Change in Control
     For purposes of the Plan, a “Change in Control” shall mean the happening of
any of the following events:
     (a) An acquisition by any individual, entity or group (within the meaning
of Article 13.4(a) or 14.4(b) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Article 9.2; or
     (b) A change in the composition of the Board such that the individuals who,
as of the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Article 9.2, that any individual who becomes a member of the Board
subsequent to the effective date of the Plan, whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this provision)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or
     (c) The consummation of a reorganization, merger or consolidation or sale
involving the Company or a disposition of all or substantially all of the assets
of the Company (“Corporate Transaction”); excluding, however, such a Corporate
Transaction pursuant to which (i) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 60% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including a corporation, which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (other than the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Corporate Transaction) will beneficially own,
directly or indirectly, 20% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors except to the extent
that such ownership existed prior to the Corporate Transaction, and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or
     (d) The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
     (e) Notwithstanding the foregoing, no event shall constitute a Change in
Control for purposes of triggering the timing of payment of an Award that
constitutes “deferred compensation” subject to Code Section 409A if it is not “a
change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A.
ARTICLE 10 ADMINISTRATION
10.1 Committee
     The Plan shall be administered by the Compensation and Executive Personnel
Committee of the Board or such other committee of the Board, as may from time to
time be selected by the Board.
10.2 Powers of Committee
     (a) The Committee shall have the authority to conduct the general
administration of this Plan in accordance with its provisions. The Committee
shall have the power to make Awards and set the terms and conditions for such
Awards (including the option price, any vesting condition, restriction or
limitation (which may be related to the performance of the Awardee, the Company
or any Subsidiary) and any vesting acceleration or forfeiture waiver regarding
any Award and the

10



--------------------------------------------------------------------------------



 



shares of Common Stock relating thereto, based on such factors as the Committee
shall determine; to modify, amend or adjust the terms and conditions of any
Award, at any time or from time to time, including Performance Goals; provided,
however, that the Committee may not adjust upwards the amount payable with
respect to a Qualified Performance-Based Award or waive or alter the Performance
Goals associated therewith except as specifically permitted by the Plan; to
determine to what extent and under what circumstances Common Stock and other
amounts payable with respect to an Award shall be deferred; and to determine
under what circumstances an Award may be settled in cash or Common Stock under
Articles 4, 6, 7, 8 and 9, as applicable. The Committee shall have the power to
interpret this Plan and the Awards made hereunder, to adopt such rules and
procedures for the administration, interpretation, and application of this Plan
as are consistent therewith, and to interpret, amend or revoke any such rules
and procedures. Any Award under this Plan need not be the same with respect to
each Awardee.
     (b) Any determination made by the Committee or pursuant to delegated
authority pursuant to the provisions of the Plan with respect to any Award shall
be made in the sole discretion of the Committee or such delegate at the time of
the grant of the Award or, unless in contravention of any express term of the
Plan, at any time thereafter. All decisions made by the Committee or any
appropriately delegated officer pursuant to the provisions of the Plan shall be
final and binding on all persons, including the Company, Awardees and
Beneficiaries.
10.3 Action by Committee
     (a) The Committee shall act by a majority of its members in office. The
Committee may act either by vote at a meeting, or by a memorandum, minutes or
other written instrument signed by the Chairman of the Committee or by a
majority of the Committee. The Committee may delegate to (i) the CEO the
authority to make decisions pursuant to, and interpretations of, the Plan
(provided that no such delegation may be made that would cause Awards or other
transactions under the Plan to cease to be exempt from Section 16(b) of the
Exchange Act or cause Qualified Performance-Based Awards to fail to qualify for
the Section 162(m) exemption), and the authority to grant Awards and establish
terms and conditions related to such Awards to any Employee, who is not an
“officer” of the Company (within the meaning of Rule 16a-1(f) promulgated under
the Exchange Act, as amended), subject to any limitations the Committee may
impose, and (ii) the CEO or Secretary, or both, any or all of the administrative
and interpretive duties and authority of the Committee under the Plan. Based on
such delegation of authority from the Committee, the CEO may request Company
representatives to take actions related to the granting of Awards and to other
Plan matters.
     (b) Any authority granted to the Committee under this Plan may also be
exercised by the full Board, except to the extent that the grant or exercise of
such authority would cause any Award designated as a Qualified Performance-Based
Award not to qualify for, or to cease to qualify for, the Section 162(m)
Exemption. To the extent that any permitted action taken by the Board conflicts
with action taken by the Committee, the Board action shall control.
10.4 Compensation; Professional Assistance; Good Faith Actions
     Expenses and liabilities that members of the Committee incur in connection
with the administration of this Plan shall be borne by the Company. The
Committee may employ attorneys, consultants, accountants, appraisers, brokers,
or other persons. The Committee, the Company, and its officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon all Awardees and
Beneficiaries, the Company, and all other interested persons. No members of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to this Plan or any Award, and
all members of the Committee shall be fully protected by the Company in respect
of any such action, determination or interpretation.
ARTICLE 11 MISCELLANEOUS PROVISIONS
11.1 Not Transferable
     Except as specifically provided in the Plan with respect to Options and
Stock Appreciation Rights, as provided in Article 11.8 regarding designation of
Beneficiaries, and as may be otherwise provided in the applicable Award
Agreement: (i) Awards may not be sold, pledged, assigned, or transferred in any
manner other than by will or the laws of descent and distribution; (ii) no Award
or interest or right therein shall be subject to the debts, contracts or
engagements of the Awardee or his Beneficiaries and successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy); and
(iii) any attempted disposition of an Award shall be null and void and of no
effect.

11



--------------------------------------------------------------------------------



 



11.2 Unfunded Status of Plan
     It is presently intended that the Plan constitutes an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided that, unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of the Plan.
11.3 General Provisions
     (a) The Committee or the Company may require each person purchasing or
receiving shares of Common Stock pursuant to an Award, as a condition to
delivery of such shares, to represent to and agree with the Company in writing
that such person is acquiring the shares without a view to the distribution
thereof and to provide such other representations and such documents as the
Committee or the Company deems necessary or appropriate to effect compliance
with all applicable laws. Such shares may be delivered by book entry or in
certificate form, with such legends or other notations as the Committee or the
Company deems appropriate to reflect any restrictions on transfer.
     (b) Notwithstanding any other provision of the Plan or any Award Agreement,
the Company shall not be required to issue or deliver any shares of Common Stock
under the Plan prior to fulfillment of all of the following conditions:
     (i) Listing or approval for listing upon notice of issuance of such shares
on the New York Stock Exchange, Inc., or such other securities exchange as may
at the time be the principal market for the Common Stock;
     (ii) Any registration or other qualification of such shares of the Company
under any state or federal law or regulation, or the maintaining in effect of
any such registration or other qualification that the Committee or the Company
deems necessary or advisable;
     (iii) Obtaining any other consent, approval, or permit from any state or
federal governmental agency that the Committee or the Company determines to be
necessary or advisable;
     (iv) The lapse of such reasonable period of time following the exercise of
an Option or Stock Appreciation Right or the vesting or other event that results
in the settlement of an Award, as the Committee or the Company may establish
from time to time for reasons of administrative convenience; and
     (v) The receipt by the Company of full payment (if any) for such shares and
the satisfaction of any tax withholding obligations relating thereto.
     An Awardee shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any shares of Common Stock that may
become deliverable pursuant to an Award unless and until such shares have been
delivered to the Awardee.
     (c) In the event an Award is granted to an Employee who is employed outside
the United States and who is not compensated from a payroll maintained in the
United States, the Committee or the Company may modify the provisions of the
Plan as they pertain to such Award or Awardee to comply with applicable foreign
law, and/or related regulations or requirements.
     (d) The Committee or the Company may (but need not) establish rules or
terms and conditions in an applicable Award Agreement, under which Awardees may
be permitted to elect to defer receipt of cash or shares in settlement of
Restricted Stock Units, Performance Stock and Performance Units for a specified
period or until a specified event, either under an existing plan of the Company
or otherwise.
     (e)The Plan, in form and operation, is intended to comply with Section 409A
of the Code. To the extent that the terms of the Plan are inconsistent with
Section 409A, then the terms of the Plan will be automatically deemed to be
amended and construed so as to be in compliance. The Committee or the Company
may make any amendments to the Plan or to any outstanding Awards in order to
comply with the requirements of Section 409A.
11.4 Amendment, Suspension, or Termination of this Plan
     The Board may amend, suspend or terminate the Plan at any time prior to a
Change in Control, but no such amendment, suspension or termination shall impair
the rights of Awardees under Awards previously granted without the

12



--------------------------------------------------------------------------------



 



Awardee’s consent, and provided further that no material amendments will be made
to the terms of the Plan without the approval of the Company’s stockholders.
     The Committee may amend the terms of any Award after it is granted,
prospectively or retroactively, but no such amendment shall reprice an option,
cause a Qualified Performance-Based Award to cease to qualify for the Section
162(m) Exemption or impair the rights of the Awardee without the Awardee’s
consent.
11.5 Adjustments upon Changes in Common Stock
     In the event of an equity restructuring involving a nonreciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, reverse stock split, share combination, recapitalization, merger,
consolidation, acquisition of property or shares, separation, spin-off,
reorganization, stock rights offering, liquidation, Disaffiliation of a
Subsidiary or similar event that affects the number or kind of shares of Common
Stock (or other securities of the Company) or the share price of Common Stock
(or other securities) and causes a change in the per share value of the Common
Stock underlying outstanding Awards, the Committee or the Company shall make
appropriate and equitable adjustments to the following:

  (a)   the aggregate number of shares of Common Stock available under Article 2
and Article 7, and the limits on grants of Options under Article 3, grants of
Stock Appreciation Rights under Article 6, and grants of Qualifying
Performance-Based Awards under Articles 7 and 8;     (b)   the number of shares
of Common Stock covered by outstanding Awards;     (c)   the option price of
outstanding Options, and     (d)   appropriate and equitable adjustments to
other outstanding Awards.

     Such adjustments may include, without limitation, (i) the cancellation of
outstanding Awards in exchange for payments of cash, property or a combination
thereof having an aggregate value equal to the value of such Awards, as
determined by the Committee or the Company, (ii) the substitution of other
property (including, without limitation, other securities) for the Stock covered
by outstanding Awards, and (iii) in connection with any Disaffiliation of a
Subsidiary, arranging for the assumption, or replacement with new awards, of
Awards held by Awardees employed by the affected Subsidiary by the Subsidiary or
an entity that controls the Subsidiary following the Disaffiliation.
11.6 Approval of Plan by Stockholders
This Plan, as amended and restated, was approved by the Board on February 28,
2008, and was submitted for the approval by the Company’s stockholders at the
annual meeting of stockholders on April 24, 2008.
11.7 Tax Withholding
     No later than the date as of which an amount first becomes includible in
the gross income of an Awardee for federal income tax purposes with respect to
any Award under the Plan, such an Awardee shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Company, withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the Award that gives rise to the withholding requirement; provided,
however, that not more than the legally required minimum withholding may be
settled with Common Stock. The obligations of the Company under the Plan shall
be conditional on such payment or arrangements, and the Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to such an Awardee. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Common Stock.
11.8 Beneficiaries
     The Committee or the Company shall establish such procedures as it deems
appropriate for Awardees to designate one or more persons (each, a
“Beneficiary”) to whom any amounts payable under this Plan in the event of the
applicable Awardee’s death are to be paid and/or by whom any rights of the
applicable Awardee’s, after the Awardee’s death, may be exercised. Designation,
revocation and redesignation of Beneficiaries must be made in writing in
accordance with procedures established by the Committee or the Company, and
shall be effective upon delivery to the Committee or the Company.

13



--------------------------------------------------------------------------------



 



11.9 Effect of Plan
     The adoption of this Plan shall not affect any other compensation or
incentive plans in effect for the Company or any Subsidiary. Nothing in this
Plan shall be construed to limit the right of the Company (a) to establish any
other forms of incentives or compensation for employees of the Company or any
Subsidiary, or (b) to grant or assume options or other rights otherwise than
under this Plan in connection with any proper corporate purpose, including the
grant or assumption of options in connection with the acquisition by purchase,
lease, merger, consolidation or otherwise, of the business, stock or assets of
any corporation, firm or association. Nothing in this Plan or in any Award
Agreement shall confer upon any Awardee any right to continue in the employ of
the Company or any Subsidiary or interfere with or restrict in any way the
rights of the Company and the Subsidiaries, which are hereby expressly reserved,
to discharge any Awardee at any time for any reason whatsoever, with or without
Cause.
11.10 Titles
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Plan.
11.11 Governing Law
     This Plan and any Award Agreements hereunder shall be administered,
interpreted and enforced under the laws of the State of Delaware, without
reference to the principle of conflict of laws.
11.12 Effective Date
     This Plan, as amended and restated, was approved by stockholders of the
Company on April 24, 2008, and is effective as of that date.

14